DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 62 and 68-91 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 62, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “an open elution reservoir positioned above said first and second fluidic channels, wherein said first through hole has a larger volume than said second through hole” in amended claim 1 is not obvious over the prior art.  The pertinent art, Nielsen (U.S. 8,894,946, provided in IDS filed on December 14, 2020) teaches a cartridge that includes a container having a plurality of chambers and a microfluidic device having microfluidic channels (Fig. 8; Col. 13, lines 12-15).  When the container is pressed against the microfluidic device, the puncturing elements form openings in the chambers, resulting two opening formed in each chamber (Fig. 11; Col, 18, lines 21-24).  The openings may have various geometric shapes and sizes, for example, circular, triangular, square, rectangular, pentagonal, hexagonal, or have other polygonal cross-sections or partial cross-sections (e.g., semi-circular) (Col. 11, lines 57-61).  However, Nielsen teaches the plurality of chambers are closed and fluidically isolated chambers (Col. 11, lines 27-28: a container comprising a plurality of closed and fluidically isolated chambers), not open reservoirs.  The pertinent art, Miki (U.S. Patent Pub. 2016/0320286) teaches a semiconductor micro-analysis chip 90 (Fig. 29-30; [0159] line 2), including two flow channels 21 and 22 (Fig. 29; [0162] line 7).  A reservoir above the flow channels 21 and 22 includes two inlet ports 81 separated by a partition plate 82 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795